Title: To James Madison from Abraham Bishop, 23 May 1813 (Abstract)
From: Bishop, Abraham
To: Madison, James


23 May 1813, New Haven. “Judge Edwards, having requested me to express to the President my opinion of the capacity of Jesse Atwater esq. for the office of district attorney, I beg leave to say, that if Mr. Atwater should be appointed, he would do or cause to be done the duties of his office with ability & propriety.
“Wm. Bristol esq, having been named to the president for the same office, I addressed to him an enquiry, whether he still wished to be considered a candidate. His answer is with his permission inclosed.”
